SMITH, J. This is an appeal by the defendant from an order revoking probation and sentencing him to the penitentiary for possession of narcotic drugs. His appeal is based on the proposition that no hearing was held on the petition to revoke within 120 days after it was filed and the warrant issued. Probation was initially granted on a plea of guilty to possession of narcotics. The petition was filed and the warrant issued on January 25, 1968. He was then in the custody of the sheriff of Sangamon County and during all pertinent times herein was either in such custody or in the penitentiary. On June 21, 1968, a hearing on the probation violation was conducted, the defendant was returned from the penitentiary for such hearing, a motion to dismiss the petition for violation because not heard within 120 days was denied, a supplemental report was filed showing that the defendant had violated his probation by pleading guilty to the unlawful possession of narcotic drugs in Sangamon County on the 18th day of April, 1968. His violation of probation was thus established. The appellant’s attorney states that the notice of appeal was given prior to the decision of this court in People v. White, 98 Ill App2d 1, 239 NE2d 854, in which we held that the 120-day rule does not apply under the circumstances there related. Counsel also states that this is the only issue on the appeal, that on September 23, 1968, he advised the defendant of the results in the case of People v. White and invited him to suggest any other or additional grounds which he might think were proper on appeal. He received no answer. Under these circumstances, our opinion in White controls and the judgment of the circuit court is affirmed. Affirmed. TRAPP, P. J. and CRAVEN, J., concur.